Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Solar Power, Inc.: We consent to the incorporation by reference in the registration statement (No. 333-147246) on Form S-8 of Solar Power, Inc. of our report dated March31, 2015, with respect to the consolidated balance sheet of Solar Power, Inc. andsubsidiaries as of December31, 2014, and the related consolidated statements of operations, comprehensive loss, stockholders’ equity, and cash flows for the year then, which report appears in the December31, 2014 annual report on Form 10-K of Solar Power, Inc. . /s/ KPMG Huazhen (SGP) Shanghai, China March 31, 2015
